Little, J.
This being an equitable petition to enjoin the further progress of a dispossessory warrant sued out to evict the plaintiff below from the premises in dispute, and there being some evidence warranting a finding that he contracted, as a tenant of the main defendant, to pay rent to the latter, and that there was a sufficient consideration to support the contract, this court, while not regarding the evidence just referred to as very strong or satisfactory on either of these points, will not, it being undisputed that the rent, if due at all, was unpaid, interfere with the discretion of the trial judge in denying the interlocutory injunction, but will leave the case to be fully heard and determined upon its merits by a jury at the final hearing. Judgment affirmed.

All the Justices concurring.